As filed with the Securities and Exchange Commission on May 23, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 97.7% Aerospace & Defense - 4.3% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Auto Components - 0.6% Modine Manufacturing Co. (a) Biotechnology - 2.3% Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Genomic Health, Inc. (a) Building Products - 2.2% A.O. Smith Universal Forest Products, Inc. Capital Markets - 3.4% Fifth Street Finance Corp. KKR Financial Holdings, LLC. Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Chemicals - 3.6% Axiall Corp. Cabot Corp. Methanex Corp. NewMarket Corp. Commercial Banks - 6.6% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Communications Equipment - 1.7% Aruba Networks, Inc. (a) Polycom, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering - 0.9% MasTec, Inc. (a) Consumer Finance - 0.5% EZCORP, Inc. - Class A (a) Containers & Packaging - 1.0% AptarGroup, Inc. Diversified Consumer Services - 1.4% Coinstar, Inc. (a) K12, Inc. (a) Electric Utilities - 2.0% El Paso Electric Co. ITC Holdings Corp. Electrical Equipment - 1.3% EnerSys (a) GrafTech International Ltd. (a) Electronic Equipment Instruments & Components - 5.3% FEI Co. IPG Photonics Corp. Littelfuse, Inc. National Instruments Corp. ScanSource, Inc. (a) SYNNEX Corp. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services - 3.5% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing - 0.7% The Fresh Market, Inc. (a) Food Products - 1.6% Ingredion, Inc. Gas Utilities - 1.6% UGI Corp. Health Care Equipment & Supplies - 2.9% Hill-Rom Holdings, Inc. Neogen Corp. (a) Sirona Dental Systems, Inc. (a) West Pharmaceutical Services, Inc. Health Care Providers & Services - 5.8% HMS Holding Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology - 1.0% athenahealth, Inc. (a) Omnicell, Inc. (a) Hotels, Restaurants & Leisure - 1.1% Buffalo Wild Wings, Inc. (a) Household Durables - 1.1% Tupperware Brands Corp. Information Technology Services - 2.8% Jack Henry & Associates, Inc. MAXIMUS, Inc. Syntel, Inc. Insurance - 4.6% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Stewart Information Services Corp. Leisure Equipment & Products - 0.5% LeapFrog Enterprises, Inc. (a) Life Sciences Tools & Services - 0.5% Luminex Corp. (a) Machinery - 5.6% IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Snap-on, Inc. Valmont Industries, Inc. Westport Innovations, Inc. (a) Marine - 0.5% Matson, Inc. Metals & Mining - 0.8% Carpenter Technology Corp. Multiline Retail - 0.6% Fred's, Inc. - Class A Multi-Utilities - 0.9% Black Hills Corp. Oil, Gas & Consumable Fuels - 1.2% Bill Barrett Corp. (a) Swift Energy Co. (a) Pharmaceuticals - 0.7% Nektar Therapeutics (a) Real Estate Investment Trusts - 7.6% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Real Estate Management & Development- 0.8% Alexander & Baldwin, Inc. (a) Semiconductors & Semiconductor Equipment - 2.8% Cypress Semiconductor Corp. International Rectifier Corp. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Software - 2.1% PTC, Inc. (a) SolarWinds, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail - 3.1% Cabela's, Inc. (a) The Buckle, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods - 3.4% Deckers Outdoor Corp. (a) Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.0% Provident Financial Services, Inc. Trading Companies & Distributors - 1.8% Applied Industrial Technologies, Inc. GATX Corp. TOTAL COMMON STOCKS (Cost $389,341,125) $ SHORT-TERM INVESTMENTS - 2.3% Money Market - 2.3% STIT - Liquid Assets Portfolio 0.11% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $12,735,885) TOTAL INVESTMENTS - 100.0% (Cost $402,077,010) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 96.9% Aerospace & Defense - 1.2% Esterline Technologies Corp. (a) $ Auto Components - 1.0% BorgWarner, Inc. (a) Biotechnology - 2.6% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Genomic Health, Inc. (a) Capital Markets - 3.7% Affiliated Managers Group, Inc. (a) KKR Financial Holdings, LLC. Waddell & Reed Financial, Inc. - Class A Chemicals - 5.3% Albemarle Corp. Axiall Corp. Cabot Corp. FMC Corp. Methanex Corp. NewMarket Corp. Commercial Banks - 4.8% City National Corp. Cullen/Frost Bankers, Inc. First Niagara Financial Group, Inc. IBERIABANK Corp. Commercial Services & Supplies - 1.0% Stericycle, Inc. (a) Communications Equipment - 1.0% Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering - 1.0% Jacobs Engineering Group, Inc. (a) Containers & Packaging - 2.0% Crown Holdings, Inc. (a) Rock-Tenn Co. - Class A Diversified Consumer Services - 0.8% Coinstar, Inc. (a) Electric Utilities - 3.1% ITC Holdings Corp. OGE Energy Corp. Electrical Equipment - 3.3% AMETEK, Inc. EnerSys (a) GrafTech International Ltd. (a) Regal-Beloit Corp. Electronic Equipment Instruments & Components - 5.6% Amphenol Corp. - Class A Avnet, Inc. (a) FEI Co. Jabil Circuit, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services - 3.5% Atwood Oceanics, Inc. (a) Helmerich & Payne, Inc. Oil States International, Inc. (a) Food & Staples Retailing - 0.4% The Fresh Market, Inc. (a) Food Products - 2.6% Ingredion, Inc. The J.M. Smucker Company Gas Utilities - 3.3% Questar Corp. UGI Corp. Health Care Equipment & Supplies - 1.7% ResMed, Inc. Sirona Dental Systems, Inc. (a) Health Care Providers & Services - 2.5% Owens & Minor, Inc. Universal Healthcare Services, Inc. - Class B Health Care Technology - 0.7% Cerner Corp. (a) Hotels, Restaurants & Leisure - 1.9% Darden Restaurants, Inc. Panera Bread Co. - Class A (a) Household Durables - 3.0% Leggett & Platt, Inc. NVR, Inc. (a) Tupperware Brands Corp. Industrial Conglomerates - 0.5% Carlisle Cos., Inc. Information Technology Services - 2.0% MAXIMUS, Inc. Syntel, Inc. Teradata Corp. (a) Insurance - 4.5% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services - 0.8% Open Text Corp. (a) Life Sciences Tools & Services - 1.1% Illumina, Inc. (a) Luminex Corp. (a) Machinery - 4.5% Dover Corp. Kennametal, Inc. Nordson Corp. Timken Co. Marine - 0.4% Matson, Inc. Metals & Mining - 2.4% Compass Minerals International, Inc. Reliance Steel & Aluminum Co. Royal Gold, Inc. Oil, Gas & Consumable Fuels - 2.4% Bill Barrett Corp. (a) QEP Resources, Inc. Whiting Petroleum Corp. (a) Paper & Forest Products - 1.4% Buckeye Technologies, Inc. Louisiana-Pacific Corp. (a) Pharmaceuticals - 0.6% Perrigo Co. Real Estate Investment Trusts - 6.0% Digital Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Rayonier, Inc. Real Estate Management & Development- 0.9% Alexander & Baldwin, Inc. (a) Road & Rail - 1.2% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment - 2.0% Cypress Semiconductor Corp. Maxim Integrated Products, Inc. Software - 1.9% ANSYS, Inc. (a) Red Hat, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail - 2.4% Cabela's, Inc. (a) Tractor Supply Co. Textiles, Apparel & Luxury Goods - 4.0% Deckers Outdoor Corp. (a) Lululemon Athletica, Inc. (a) PVH Corp. Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 0.8% Northwest Bancshares, Inc. Trading Companies & Distributors - 1.1% GATX Corp. TOTAL COMMON STOCKS (Cost $705,251,452) $ SHORT-TERM INVESTMENTS - 2.0% Money Market - 2.0% STIT - Liquid Assets Portfolio 0.11% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $20,115,124) TOTAL INVESTMENTS - 98.9 % (Cost $725,366,576) Other Assets in Excess of Liabilities 1.1% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Fund Schedule of Investments March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 95.3% Belgium - 1.6% Anheuser-Busch InBev NV $ Canada - 4.2% Brookfield Asset Management, Inc. - Class A TELUS Corp. France - 3.3% LVMH Moet Hennessy Louis Vuitton SA Schneider Electric SA Germany - 7.8% Adidas AG Bayer AG Continental AG Linde AG SAP AG Japan - 8.1% Bridgestone Corp. Hitachi Ltd. Seven & I Holdings Co. Ltd. SMC Corp. Sumitomo Mitsui Financial Group, Inc. Sweden - 2.1% Svenska Handelsbanken AB - Class A Switzerland - 7.0% Nestle SA Roche Holding AG United Kingdom - 6.5% BHP Billiton PLC Centrica PLC HSBC Holdings PLC Kingfisher PLC United States - 54.7% Amazon.com, Inc. (a) Apple, Inc. BorgWarner, Inc. (a) Citigroup, Inc. Costco Wholesale Corp. Deere & Co. Discover Financial Services Dover Corp. eBay, Inc. (a) EMC Corp. (a) Exxon Mobil Corp. Google, Inc. - Class A (a) Helmerich & Payne, Inc. Illinois Tool Works, Inc. Intuitive Surgical, Inc. (a) JPMorgan Chase & Co. McKesson Corp. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. OGE Energy Corp. Precision Castparts Corp. QUALCOMM, Inc. Stericycle, Inc. (a) T. Rowe Price Group, Inc. The Chubb Corp. The Walt Disney Co. Union Pacific Corp. Walgreen Co. Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $14,221,403) $ SHORT-TERM INVESTMENTS - 4.4% Money Market - 4.4% STIT - Liquid Assets Portfolio 0.11% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $809,724) TOTAL INVESTMENTS - 99.7% (Cost $15,031,127) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Large Cap Fund Schedule of Investments March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 95.1% Aerospace & Defense - 1.7% Precision Castparts Corp. $ Auto Components - 1.7% BorgWarner, Inc. (a) Johnson Controls, Inc. Beverages - 2.1% The Coca-Cola Co. Biotechnology - 2.1% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Capital Markets - 2.8% T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Chemicals - 1.9% Agrium, Inc. FMC Corp. Commercial Banks - 2.2% Wells Fargo & Co. Communications Equipment - 1.6% QUALCOMM, Inc. Computers & Peripherals - 4.0% Apple, Inc. EMC Corp. (a) Construction & Engineering - 0.9% Jacobs Engineering Group, Inc. (a) Consumer Finance - 1.5% Capital One Financial Corp. Diversified Financial Services - 3.4% Citigroup, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services - 2.6% Verizon Communications, Inc. Electrical Equipment - 0.9% Roper Industries, Inc. Electric Utilities - 1.5% NextEra Energy, Inc. Energy Equipment & Services - 2.7% National Oilwell Varco, Inc. Schlumberger Ltd. Food & Staples Retailing - 5.8% Costco Wholesale Corp. Walgreen Co. Wal-Mart Stores, Inc. Gas Utilities - 0.6% UGI Corp. Health Care Equipment & Supplies - 2.2% Stryker Corp. The Cooper Cos., Inc. Health Care Providers & Services - 1.2% McKesson Corp. Health Care Technology - 1.0% Cerner Corp. (a) Hotels, Restaurants & Leisure - 2.5% Carnival Corp. McDonald's Corp. Household Products - 1.3% Colgate-Palmolive Co. Independent Power Producers & Energy Traders - 1.2% The AES Corp. Industrial Conglomerates - 2.1% Danaher Corp. Information Technology Services - 3.1% Cognizant Technology Solutions Corp. - Class A (a) International Business Machines Corp. Insurance - 3.8% Aon PLC The Chubb Corp. Internet Software & Services - 4.5% Amazon.com, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) Life Sciences Tools & Services - 0.5% Illumina, Inc. (a) Machinery - 3.9% Dover Corp. Illinois Tool Works, Inc. Media - 2.5% The Walt Disney Co. Metals & Mining - 0.7% Nucor Corp. Oil, Gas & Consumable Fuels - 6.8% Apache Corp. Chevron Corp. Occidental Petroleum Corp. Pharmaceuticals - 4.1% Allergan, Inc. Merck & Co., Inc. Real Estate Investment Trusts - 3.0% AvalonBay Communities, Inc. Rayonier, Inc. Road & Rail - 1.4% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.1% Altera Corp. Software - 4.3% Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Specialty Retail - 1.6% Lowe's Cos., Inc. Textiles, Apparel & Luxury Goods - 2.3% Coach, Inc. Michael Kors Holdings, Ltd. (a) VF Corp. TOTAL COMMON STOCKS (Cost $13,621,571) $ SHORT-TERM INVESTMENTS - 3.6% Money Market - 3.6% STIT - Liquid Assets Portfolio 0.11% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $557,288) TOTAL INVESTMENTS - 98.7% (Cost $14,178,859) Other Assets in Excess of Liabilities -1.3% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when a tolerance trigger is met. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by ICM pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2013: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
